


110 HR 7009 IH: Family Work Flexibility Act of 2008
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7009
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Ms. Bean (for
			 herself, Mr. Israel,
			 Mr. Ryan of Ohio,
			 Mr. Rodriguez,
			 Ms. Shea-Porter, and
			 Mr. Carson) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a credit against income tax for the cost of telecommuting equipment
		  and expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Family Work Flexibility Act of 2008.
		2.Employer credit
			 for telecommuting equipment and expenses
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45Q.Teleworking
				equipment
						(a)In
				generalIn the case of an
				employer, the teleworking credit determined under this section is an amount
				equal to—
							(1)the cost of
				qualified teleworking equipment placed in service by the taxpayer during the
				taxable year for use by teleworking employees of the taxpayer, and
							(2)the amount of
				expenses paid or incurred by the taxpayer during the taxable year to maintain
				such equipment.
							(b)LimitationThe
				credit determined under this section for a taxable year shall not exceed the
				lesser of—
							(1)$500 with respect
				to each teleworking employee of the employer, or
							(2)$50,000.
							(c)DefinitionsFor purposes of this section—
							(1)Qualified
				teleworking equipmentThe
				term qualified teleworking equipment means telecommunication
				equipment—
								(A)which is used to
				enable an individual to telework, and
								(B)the original use of
				which begins with the taxpayer.
								(2)Teleworking
				employeeThe term
				teleworking employee means any employee of the taxpayer who
				performs services for the taxpayer under an arrangement under which the
				employee teleworks for the taxpayer at least 20 hours per week.
							(3)TeleworkThe term telework means to
				perform work functions using electronic information and communication
				technologies and thereby reducing or eliminating the physical commute to and
				from the traditional worksite.
							(d)Special
				rules
							(1)Basis
				reductionFor purposes of
				this subtitle, the basis of any property for which a credit is determined under
				subsection (a) shall be reduced by the amount of credit so determined.
							(2)Controlled
				groupsAll persons treated as
				a single employer under subsection (a) or (b) of section 52 or subsection (m)
				or (o) of section 414 shall be treated as a one person for purposes of this
				section.
							(3)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
							(4)Property used
				outside united states, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to expenses related to such property.
							(5)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any property or expense if the taxpayer elects to have this section not apply
				with respect to such property or expense.
							(6)Denial of double
				benefitNo deduction shall be allowed under this chapter with
				respect to any expense which is taken into account in determining the credit
				under this
				section.
							.
			(b)Conforming
			 amendmentSubsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
				
					(37)to the extent provided in section
				45Q(d)(1).
					.
			(c)Credit To be
			 part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting ,
			 plus, and by adding at the end of following new paragraph:
				
					(34)in the case of an employer, the teleworking
				credit determined under section
				45Q(a).
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45Q. Teleworking
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service, and expenses paid or incurred, after the date of the
			 enactment of this Act in taxable years ending after such date.
			
